Citation Nr: 1753228	
Decision Date: 11/20/17    Archive Date: 12/01/17

DOCKET NO.  14-06 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, Delaware


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II.

2.  Entitlement to an evaluation in excess of 10 percent for residuals, fractured pelvis, symphysis pubis and bilateral ischia with posttraumatic degenerative joint disease (DJD).


REPRESENTATION

Veteran represented by:	Delaware Commission of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and T. M.



ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1985 to July 1986 and from March 1987 to April 1994.  The Veteran had additional service, including in the Army National Guard of South Carolina and in the Army National Guard of New York.

These matters come before the Board of Veterans' Appeals (Board) on appeal from August 2011 and April 2016 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Wilmington, Delaware.  The August 2011 rating decision denied entitlement to service connection for diabetes mellitus, type II, and the April 2016 rating decision denied an increased evaluation for residuals, fractured pelvis, symphysis pubis and bilateral ischia with posttraumatic DJD.  Although this appeal was certified to the Board by the RO in Philadelphia, Pennsylvania, jurisdiction rests with the RO in Wilmington, Delaware.  

The issue of entitlement to service connection for diabetes mellitus, type II, was initially before the Board in November 2015, when the Board remanded the claim for further development.  It now returns for appellate review.  

In July 2015 the Veteran and T. M. testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The issue of entitlement to an evaluation in excess of 10 percent for residuals, fractured pelvis, symphysis pubis and bilateral ischia with posttraumatic DJD, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

The most probative evidence of record does not establish that it is at least as likely as not that the Veteran's diabetes mellitus, type II, manifested during a period of active service, within one year of separation from active duty service, or that it is otherwise related to a period of active service.


CONCLUSION OF LAW

The criteria for entitlement to service connection diabetes mellitus, type II, have not been met.  38 U.S.C. §§ 101, 1101, 1110, 1112, 1113, 1131, 5107 (West 2012); 38 C.F.R. §§ 3.6, 3.102, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Furthermore, although as directed by the November 2015 Board remand, a memorandum of the Veteran's dates of active service was not associated with the record, the Veteran's service records reflecting all dates of active service were obtained, thus, there has been substantial compliance this remand directive as well as compliance with the other November 2015 Board remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C. §§ 1110, 1131 (West 2012); 38 C.F.R. § 3.303 (2017).  To establish service connection on a direct incurrence basis, the Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Under VA regulations, in addition to a disability incurred in or aggravated by active duty, service connection may be granted, when the individual concerned was disabled or died from a disease or injury, incurred or aggravated in the line of duty during a period of active duty for training (ACDUTRA), and when the individual became disabled or died from an injury incurred or aggravated in line of duty during inactive duty training (INACDUTRA).  38 U.S.C. § 101 (24) (2012); 38 C.F.R. § 3.6 (2017).  A claimant may also be service connected for an injury or, (in the case of ACDUTRA and/or a disease), incurred while proceeding directly to or returning directly from ACDUTRA or INACDUTRA training.  38 C.F.R. § 3.6 (e). 

ACDUTRA is full-time duty for training purposes performed by Reservists and National Guardsmen pursuant to 32 U.S.C. §§ 316, 502, 503, 504, or 505 (West 2012).  38 U.S.C. § 101 (22); 38 C.F.R. § 3.6 (c).  INACDUTRA includes duty, other than full-time duty, performed for training purposes by Reservists and National Guardsmen pursuant to 32 U.S.C. §§ 316, 502, 503, 504, or 505.  38 U.S.C. § 101 (23); 38 C.F.R. § 3.6 (d). 

National Guard duty is distinguishable from other Reserve service in that a member of the National Guard may be called to duty by the governor of his or her state. Members of the National Guard only serve the federal military when they are formally called into the military service of the United States, at all other times, National Guard members serve solely as members of the State militia under the command of a state governor.  Allen v. Nicholson, 21 Vet. App. 54, 57 (2007).  Therefore, to have basic eligibility as a veteran based on a period of duty as a member of a state National Guard, a member of the National Guard must have been ordered into federal service by the President of the United States, 10 U.S.C. § 12401 (West 2012), or must have performed full-time duty under 32 U.S.C. §§ 316, 502, 503, 504, or 505.  Accordingly, for the Veteran's service in the National Guard, only periods of federalized service are qualifying service for the purpose of VA compensation benefits.

Turning to the first element of service connection, the existence of a present disability, the Board finds that the evidence of record confirms the Veteran has a diagnosis of diabetes mellitus, type II.  Specifically, a March 2016 diabetes mellitus disability benefits questionnaire, as well as other medical records, endorsed a diagnosis of diabetes mellitus, type II.  As the Veteran is acknowledged to have diabetes mellitus, type II, the issue before the Board becomes whether such disability is as a result of his active service.

The second element of a claim for service connection is medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease.  The Veteran, in a January 2014 statement, he reported that on September 11, 2001 (herein referred to as 9/11), he was called to active military service of the National Guard of New York and that such service continued uninterrupted until December 5, 2008, when he was discharged from the National Guard of New York.  In his January 2014 statement, he also reported he was diagnosed with diabetes in May 2003, during the aforementioned period of service.  Consistent with such, in July 2015 testimony, the Veteran reported he was on state active duty with the Army National Guard of New York after 9/11, and remained on such for two or three years, and in 2003, he noticed his vision started getting blurred, and he was subsequently diagnosed with diabetes.  

The service treatment records for the Veteran's periods of active duty service from December 1985 to July 1986 and from March 1987 to April 1994 document no complaints, history or findings consistent with diabetes.  Indeed, an April 1994 in-service examination, conducted in conjunction with separation from the Veteran's second period of active duty service, reflected that his endocrine system was clinically normal upon examination.  Additionally, the Veteran, in an April 1994 Report of Medical History, also provided in conjunction with separation from his second period of active duty service, checked no with respect to a question regarding the existence of eye trouble, which is relevant, as described above, in that he noted blurred vision in 2003 as a symptom of his diabetes.

In this regard, the evidence does not indicate a diagnosis of diabetes mellitus, type II, until February 2004.  Specifically, a February 2004 private medical record provided a diagnosis of new onset diabetes mellitus.  The Board highlights the fact that the medical record specifically characterized the diagnosis of diabetes as "new onset."  Furthermore, February 2004 private medical records also noted, in part, the Veteran had complained of several symptoms, including blurry vision of about a week in duration.  Consistent with such, a February 2004 VA treatment record noted the Veteran walked in and reported a history of being admitted to a private hospital in February 2004 and was diagnosed with hypertension and diabetes.  Subsequent medical treatment records document ongoing treatment for diabetes. 

The Board acknowledges that the medical evidence shows that the Veteran was initially diagnosed with diabetes while still enlisted in the National Guard of New York.  As noted above, a National Guardsman seeking service connection for a Guard-related injury or disease must establish that they either became disabled or died from a disease or injury incurred during a period of ACDUTRA, or became disabled or died from an injury incurred during a period of INACDUTRA. 38 C.F.R. § 3.6. 

Diabetes is defined as a disease in which blood glucose, or blood sugar, levels are too high.  See Medline Plus, https://medlineplus.gov/diabetes.html (last visited November 15, 2017).  Diabetes is a disease, not an injury, and therefore it must be shown that such a condition either began during or was otherwise caused by a period of active duty or ACDUTRA.  See 38 U.S.C. § 101 (24).  The record does not reflect that the Veteran was on active duty during the relevant time period, thus the claim must be based on a period of ACDUTRA.  However, the record also does not reflect the Veteran had a qualifying period of ACDUTRA during 2003, when he testified his symptoms onset, or in February 2004, when a diagnosis was endorsed by a private medical record.  Specifically, a review of a March 2013 State Active Duty Combined Report, revealed the Veteran had state service in 2001 and for periods thereafter, including in May 2003 when he reported his diabetes onset; however, this report does not reflect any period of ACDUTRA service in May 2003, or in February 2004, when diagnosed with diabetes by a private medical record, nor is ACDUTRA service shown by other service records for the periods at issue.  Specifically, a May 2003 service record reported the Veteran was ordered to perform military duty per Section 46 and 242 of the State of Military Law of New York, thus such does not reflect he performed full-time duty under 32 U.S.C. §§ 316, 502, 503, 504, or 505.  Indeed, in his January 2014 statement, the Veteran reported his service 9/11 and subsequent service was ordered by the Governor of New York, as also demonstrated by the Veteran's service personnel record, which is reflective of state service rather than federal service.  Additionally, consistent with such, a December 2008 Army National Guard Retirement Points History Statement reflected that the Veteran's service from March 2000 to December 2008 was characterized as service as an Army National Guard Unit Member.

In addition, none of the Veteran's service treatment records show the onset of diabetes during a period of active duty service, as discussed above, or during a period of ACDUTRA, nor any signs or symptoms of it during any such period.  In short, there is no record of a diagnosis of diabetes during a period of active duty service or ACDUTRA. 

Nonetheless, for the sake of completeness, the Board will now discuss the nexus element or relationship, between the Veteran's current diagnosed diabetes mellitus, type II and his military service.  Here, the only medical opinion of record weighs against the Veteran's claim.

In this regard, a March 2016 VA examiner opined, in part, the Veteran's diagnosis of diabetes mellitus was less likely than not incurred in or caused by service.  In support of such, the March 2016 VA examiner noted the Veteran separated from active duty military service in 1994 and that he reported service with the National Guard in New York.  The VA examiner noted the Veteran reported ACDUTRA service in April 2003 and May 2003 to assist with 9/11.  While the Board is unclear as to if the VA examiner meant ACDUTRA service in 2001 rather than 2003, as described above, the record does not reflect ACDUTRA service in either year.  The March 2016 VA examiner further reported diabetes was a metabolic disorder that was caused by insulin resistance, and risk factors for developing diabetes mellitus, type II, were being middle-age, overweight, obese, inactivity, gene variants, and chemical toxins, such as dioxin.  In addition, although the VA examiner further noted that to date, there had been no link between the dust and contamination at 9/11 and development of diabetes mellitus, type II, the record does not reflect any period of ACDUTRA service associated with 9/11.

Turning to other theories of entitlement, as diabetes mellitus is listed as chronic disease, service connection as a chronic disease or on the basis of continuity of symptomatology is applicable.  38 U.S.C. §§ 1101, 1112, 1113 (West 2012); 38 C.F.R. §§ 3.307 (a)(3), 3.309(a) (2017); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  However, these presumptions do not apply where the claim is based on a period of ACDUTRA or INACDUTRA, but instead only apply if the claim is predicated on active duty service.  See Smith v. Shinseki, 24 Vet. App. 40 (2010).  In this regard, the Veteran's most recent period of active duty service was completed in April 1994, and he was not diagnosed with diabetes until February 2004, many years after separation from service.  As described above, the Board emphasizes the Veteran's April 1994 in-service examination, conducted in conjunction with separation from the Veteran's second period of active duty service, reported that his endocrine system was clinically normal upon examination.  Similarly, a November 1994 VA general examination report did not note any findings indicative of diabetes.  Additionally, September 2003 and January 2004 VA treatment records, dated prior to the Veteran's February 2004 diagnosis of new onset diabetes mellitus, specifically reported, in part, the Veteran did not have a past medical history of diabetes mellitus.

In this regard, in July 2015 testimony, the Veteran reported his symptoms of diabetes, including blurred vision, first manifested in 2003, although conversely, T. M. testified it was her belief that the Veteran's diabetes onset during the 1980s due to symptoms such as blurred vision, sluggishness, going to sleep, and sweating but he did not seek treatment.  In this regard, the absence of any corroborating medical evidence supporting assertions, in and of itself, does not render lay statements incredible, but such absence is for consideration in determining credibility.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  However, there is no medical evidence of record that objectively demonstrates that the Veteran was diagnosed with diabetes mellitus, type II, until many years after his separation from active duty service, and as described above, medical records prior to February 2004 did not endorse diagnosis of diabetes.  As noted above, a private medical record reported the new onset of diabetes mellitus in February 2004.  This long gap between his discharge from service and the earliest clinical evidence of diabetes mellitus, type II, is considered to be evidence that weighs against his claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).   

In reviewing the Veteran's claim for diabetes mellitus, type II, the Board has reviewed the statements of the Veteran and July 2015 testimony of the Veteran and T. M.  Lay statements are considered to be competent evidence when describing the features or symptoms of an injury or illness.   Layno v. Brown, 6 Vet. App. 465 (1994).  The Veteran is certainly competent to describe the extent of his current symptomatology and the continuity of perceivable symptomatology from service onward, such as blurred vision and related symptoms, and T. M. is competent to describe her observations.  The Board notes, however that there is no evidence that the Veteran or T. M. possess the requisite medical training or expertise necessary to render either of them competent to offer evidence on the causal question of whether the Veteran's diabetes mellitus, type II, can be attributed to active service.  See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  Although lay persons may be competent to provide opinions as to some medical issues, as the specific questions in this case regarding the actual diagnoses, etiologies, time of onset, and degree of severity at time of onset of his diabetes mellitus, type II, fall outside the realm of common knowledge of a lay person, he and T. M. lack the competence to provide a probative medical opinion linking the Veteran's diabetes mellitus, type II, to his military service. 

Based on the evidence of record as presented above, the Board finds that the preponderance of the evidence is against the Veteran's claim.  In essence, the Veteran has not provided any competent medical evidence to demonstrate his diabetes mellitus, type II, was caused by, or was a result of, his active duty service or incurred or aggravated in the line of duty during a period of ACDUTRA.  Indeed, the opinion of the March 2016 examiner provided in the diabetes mellitus conditions disability benefits questionnaires was predicated on a full overview of the entire relevant record and was presented by an examiner who was specifically tasked to present a nexus opinion after review of the evidence.  The March 2016 VA examiner explained the reasons for her conclusions based on review of the record, to include the Veteran's statements.  Thus, the March 2016 VA examiner's opinion is entitled to substantial probative weight.  See Nieves-Rodriguez, 22 Vet. App. 295 (2008).

Based on the foregoing, the Board finds that the preponderance of the evidence is against a grant of service connection for diabetes mellitus, type II.  In reaching the above conclusions, the Board has considered the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim for diabetes mellitus, type II, that doctrine is not applicable, and service connection must be denied.  See 38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for diabetes mellitus, type II, is denied.


REMAND

An April 2016 rating decision continued a 10 percent evaluation for residuals, fractured pelvis, symphysis pubis and bilateral ischia with posttraumatic DJD.  In April 2016, the Veteran submitted a timely notice of disagreement (NOD) with respect to the denial of an increased evaluation.  The record does not reflect a statement of the case (SOC) has been issued with respect to this claim.  In circumstances where NOD is filed, but a SOC has not been issued, the Board must remand the claim to the AOJ to direct that an SOC be issued.  Manlincon v. West, 12 Vet. App. 238 (1999).  Accordingly, in the circumstances presented in this case, the AOJ must issue an SOC with respect to entitlement to an evaluation in excess of 10 percent for residuals, fractured pelvis, symphysis pubis and bilateral ischia with posttraumatic DJD.

Accordingly, the case is REMANDED for the following action:

Issue a SOC pursuant to the NOD received in April 2016, as to the rating decision in April 2016, which the Veteran is appealing for entitlement to an evaluation in excess of 10 percent for residuals, fractured pelvis, symphysis pubis and bilateral ischia with posttraumatic DJD.  The SOC should include a discussion of all relevant evidence considered and citation to all pertinent law and regulations, and afford the appropriate period for response.  Only if a timely substantive appeal is received, should this issue be forwarded to the Board for appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).





______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


